


110 HRES 547 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 547
		In the House of Representatives, U.
		  S.,
		
			July 17, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3043) making appropriations for the Departments of Labor, Health and
		  Human Services, and Education, and related agencies for the fiscal year ending
		  September 30, 2008, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 3043) making appropriations
			 for the Departments of Labor, Health and Human Services, and Education, and
			 related agencies for the fiscal year ending September 30, 2008, and for other
			 purposes. The first reading of the bill shall be dispensed with. All points of
			 order against consideration of the bill are waived except those arising under
			 clause 9 or 10 of rule XXI. General debate shall be confined to the bill and
			 shall not exceed one hour equally divided and controlled by the chairman and
			 ranking minority member of the Committee on Appropriations. After general
			 debate the bill shall be considered for amendment under the five-minute rule.
			 Points of order against provisions in the bill for failure to comply with
			 clause 2 of rule XXI are waived. During consideration of the bill for
			 amendment, the Chairman of the Committee of the Whole may accord priority in
			 recognition on the basis of whether the Member offering an amendment has caused
			 it to be printed in the portion of the Congressional Record designated for that
			 purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as
			 read. When the committee rises and reports the bill back to the House with a
			 recommendation that the bill do pass, the previous question shall be considered
			 as ordered on the bill and amendments thereto to final passage without
			 intervening motion except one motion to recommit with or without
			 instructions.
		2.During consideration in the House of
			 H.R. 3043 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
